IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                               January 15, 2009
                               No. 08-60355
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

MODUPE OMONIGO IYOHA

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A79 093 515


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Modupe Omonigo Iyoha, a native and citizen of Nigeria, petitions this
court for review of the Board of Immigration Appeals’ (BIA) order denying her
motion to reopen removal proceedings.       In the removal proceedings, the
immigration judge (IJ) and the BIA had rejected Iyoha’s request for withholding
of removal under the Convention Against Torture (CAT) based upon Iyoha’s
allegation that she would be subjected to female genital mutilation (FGM) if she
was removed to Nigeria.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-60355

      Iyoha argues that the BIA abused its discretion by ruling that the evidence
she submitted with her otherwise untimely motion to reopen did not establish
changed country conditions. She maintains that the evidence she submitted
showed four circumstances that had changed: (1) that her opposition to FGM had
been published in an internationally distributed article that would motivate her
family and community to aggressively seek to require her to submit to FGM;
(2) that FGM practices were driven underground in countries such as Nigeria
that had passed anti-FGM legislation; (3) that centers where FGM procedures
were performed had been opened in Nigeria to conceal FGM activity in response
to anti-FGM legislation; and (4) that recent trends showed that women in older
age groups, as Iyoha currently is, were more likely to be subject to FGM.
      An alien is not bound by the time limitation for filing a motion to reopen
if her request for withholding of removal “is based on changed country conditions
arising in the country of nationality or the country to which removal has been
ordered, if such evidence is material and was not available and would not have
been discovered or presented at the previous proceeding.” 8 U.S.C.
§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). The evidence submitted by Iyoha,
however, did not show that conditions had changed in Nigeria to her detriment
following the BIA’s initial rejection of her request for withholding of removal
under the CAT.
      While Iyoha submitted an article from Tehran Magazine in which her
story and her opposition to FGM were featured, Iyoha did not submit evidence
that this magazine was circulated in Nigeria or that the publication of this
article changed conditions in Nigeria. Iyoha also submitted a report from the
World Health Organization (WHO) that indicated that one consequence of anti-
FGM legislation was to drive the practice of FGM underground. The same
report, however, indicated that the rate of FGM had not significantly increased
in the past decade. The report also stated that two surveys showed that women
aged 15-19 were less likely to have been subjected to FGM than women in older

                                        2
                                    No. 08-60355

age groups. Contrary to Iyoha’s argument, however, this statement appears to
indicate that the practice of FGM had been decreasing and that the women in
older age groups had been subjected to FGM when they were younger, not that
FGM was beginning to be practiced on older women. Iyoha also submitted a
Nigerian media article noting the existence of centers for performing FGM in
her home state of Edo that had been developed after Edo passed a law banning
FGM. The article, however, also reported that Edo police had raided these
centers and arrested three persons suspected of involvement in performing
FGM, showing that Edo authorities were enforcing the ban on FGM.
      The evidence submitted by Iyoha, if it showed changed country
circumstances in any manner, showed that conditions had improved.
Accordingly, Iyoha has not shown that the BIA abused its discretion by
determining that she had not established changed country conditions and that
her motion to reopen was, therefore, untimely. See Panjwani v. Gonzales, 401
F.3d 626, 632-33 (5th Cir. 2005).
      Iyoha challenges the adverse credibility findings in the initial denial of her
request for withholding of removal under the CAT. She further contends that
her testimony, combined with the other evidence in the record, shows that she
is entitled to withholding of removal under the CAT.
      The petition for review was not timely filed within 30 days of the BIA’s
original denial of Iyoha’s request for withholding of removal under the CAT.
Accordingly, we must dismiss this portion of the petition for review for lack of
jurisdiction. See Karimian-Kaklaki v. INS, 997 F.2d 108, 111-13 (5th Cir. 1993).
      PETITION FOR REVIEW DENIED IN PART, DISMISSED IN PART.




                                         3